Under sections 158 and 264 of the Constitution construed together, there must be at least two circuit courts held in each county a year for the transaction of civil and criminal business. But there is nothing in the Constitution which prohibits the legislature from providing for more than that many circuit courts, or from separating the civil and criminal business of the court and providing for at least two terms a year in each county for each character of business. Under section 158 of the Constitution, whether two or more criminal terms a year be provided for, there must be grand and petit juries for each of such terms. I see no constitutional objection to a statute providing that the circuit court for each county shall be open perpetually for both civil and criminal business, with this limitation alone, as provided by section 158 of the Constitution, that there shall be at least two terms of court. Or the legislature could provide, as it has under the statute involved, that the circuit court for each county shall be open perpetually for criminal business, and provide, as does chapter 140 of the Laws of 1926, for Lauderdale county, for regular criminal terms of the circuit court. I see no constitutional objection to the legislature providing that all the circuit courts in the state shall remain open perpetually for both civil and criminal business, with the limitation, provided in section 158 of the Constitution, that there shall be at least two fixed terms of the court. The legislature could provide that where one term left off the other should *Page 872 
begin. Of course, under the due process provision of our Constitution the legislature would have to provide for notice to litigants when each class of business would be taken up by the court and disposed of.
In the Sagory-Bayless case, relied on in the majority opinion, there was no constitutional question involved. By an act of 1842 two terms per annum of the superior court of chancery were provided for, commencing respectively in June and December. Under a supplemental act it was provided that the court should always be open. The superior court held that the supplemental act did not take away the regular stated terms of the court. The superior court of chancery adjourned the 29th day of November, 1847, to the court in course, which was held on the first Monday in the next month. The court held that decrees rendered at the June term became final on the adjournment, and would not be set aside by petition on the first day of the next term, although the next term came only five days after the adjournment. I am unable to see any support the majority of the court get out of that case. The other case referred to in the majority opinion, and quoted from, M.  O.R.R. Co. v. Mattan, held a statute unconstitutional providing for a perpetual term of the High Court of Errors and Appeals, because it failed to provide for two terms each year as required by the Constitution. I see no help to the majority of the court in that case.
My judgment is that chapter 130 of the Laws of 1926, construed in connection with chapter 140 of the same Laws, is constitutional. *Page 873